Title: To George Washington from Francis Adrian Van der Kemp, 9 January 1790
From: Van der Kemp, Francis Adrian
To: Washington, George


          
            Sir!
            Kingston [N.Y.] 9 Jan. 1790.
          
          The offer of your Excellency’s Services to the Patriots and friends to the rights of mankind, with which I was honoured by Your Excellency’s favourable letter of 28 May 1788, encouraged me to recommend to your Excellency’s attention Mr S. T. G. Mappa, a Gentleman of a distinguished character amongst the Patriots. Upon the advice of respectable men in Europe the advice of his Excellency Jefferson he brought with him a curious letter fondery—wanting to this moment in America, at the value of more than 3000 £ currency. It wil be a blessing for every branch of literature, and every liberal improvements, if that Gentleman meets any encouragement in his undertaking; which can not fail if he is happy enough to be patronised by your Excellency.
          Your Excellency wil pardon the trouble, which I occasion unwillingly, daring not neglect Such as fair opportunity of recommending a worthy Subject to Your Excellency’s benevolence and assuring that I am with Sentiments of the highest esteem and respect Sir! your most obedient and Humble Servant
          
            Fr. Adr. Vanderkemp
          
        